In an action for the return of certain bonds, allegedly converted by the defendant, and all interest declared and paid on the bonds from the date of conversion, or for other relief, the defendant, in his answer, alleges that the plaintiff, his mother, gave the bonds to his sons and that he is holding the bonds as trustee for his sons. Defendant served an interpleading complaint bringing in his sons as adverse claimants, and their answer thereto alleged ownership of the bonds by way of gift. The defendant and his sons, by their guardian ad litem, appeal from an order which (1) granted plaintiff’s motion to dismiss the interpleading complaint upon the ground that it failed to state facts sufficient to entitle the defendant to interplead pursuant to the provisions of section 285 of the Civil Practice Act, and (2) dismissed the answer interposed thereto. Order reversed, with one bill of $10 costs and disbursements, and motion denied. The sons as claimants would not be concluded by an adverse determination against the defendant, who is sued as an individual. The sons claim that plaintiff is the settlor of a trust created for them. The existence of the trust is at stake between plaintiff and the inter-pleaded defendants. Wenzel, Acting P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ., concur.